Citation Nr: 0802211	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  04-40 099	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to service connection for a disability manifested 
by right ear pressure, sensitivity, and tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1988 to October 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by 
the Winston-Salem, North Carolina, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  The issue on appeal 
was remanded for additional development in April 2007.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The veteran declined to report for a scheduled VA 
examination in conjunction with his claim.

3.  The available evidence of record does not demonstrate 
that a chronic disability manifested by right ear pressure, 
sensitivity, and tinnitus was manifest during active service 
nor that it developed as a result of any established event, 
injury, or disease during active service.


CONCLUSION OF LAW

A disability manifested by right ear pressure, sensitivity, 
and tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the veteran by 
correspondence dated in November 2002, January 2005, and May 
2007.  Those letters notified the veteran of VA's 
responsibilities in obtaining information to assist in 
completing his claim, identified the veteran's duties in 
obtaining information and evidence to substantiate his claim, 
and requested that he send in any evidence in his possession 
that would support his claim.  (See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in May 2007.  The notice 
requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.  

VA regulations provide that when a claimant fails to report 
for a scheduled medical examination, without good cause, an 
original compensation claim shall be rated based upon the 
evidence of record.  See 38 C.F.R. § 3.655 (2007).  The Court 
has also held that VA's "duty to assist is not always a one-
way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining relevant evidence.  
VA reports dated in May 2007 and correspondence dated in May 
and September 2007 show the veteran indicated he was 
unwilling to attend another VA examination.  The Board finds 
good cause has not been shown and that further attempts to 
obtain additional evidence would be futile.  Therefore, the 
claim must be decided based upon the available medical 
evidence.  There has been substantial compliance with all 
pertinent VA law and regulations and to move forward with the 
claim would not cause any prejudice to the appellant.

Service Connection Claims
Factual Background

Service medical records dated in January 1989 show the 
veteran presented at an emergency room with complaints of an 
episode of dizziness/vertigo and was treated for right otitis 
media.  In November 1989, he was treated from bilateral 
otitis media.  He was also treated for bullous otitis media 
in October 1992 after complaining of congestion and bilateral 
ear blockage.  Records show his primary military specialty 
during active service was air traffic controller operator.  

On VA otolaryngological examination in May 1993 the veteran 
reported a history including an episode of vertigo in 
December 1988 with a total disappearance of symptoms within 
four days.  Examination revealed the eardrum membranes were 
intact with no evidence of infection or injury.  Hearing was 
normal by pure tone testing in all frequencies.  Tympanometry 
revealed good compliance bilaterally with excellent acoustic 
reflexes.  Tuning fork testing was normal.  

Private medical records dated in February 2000 from Accent 
Urgent Care show the veteran complained of intermittent 
dizziness over the past three days with occasional crackling 
in the left ear.  He denied any symptoms of ear pain.  The 
examiner noted the reported history was consistent with 
vertigo secondary to labyrinthitis.  Reports from S.P., M.D., 
dated in March 2000 show the veteran complained of a two week 
history of vertigo.  It was noted he denied having any 
tinnitus, hearing loss, or sense of brushing or worrying 
sensations in the ears.  Examination revealed the tympanic 
membranes were within normal limits except for a mild loss of 
movement with air insufflation.  A diagnosis of probable 
benign paroxysmal positional vertigo was provided.  A June 
2000 report noted the veteran complained of ear pressure and 
pain, right greater than left, associated with a sense of 
fullness.  He denied drainage from the ear, hearing loss, and 
tinnitus.  An examination revealed the external ears were 
normal.  There was clear fluid with decreased movement on air 
insufflation to tympanic membranes, bilaterally.  The 
diagnoses included Eustachian tube dysfunction and nasal 
inflammation.  

An August 2002 Mann ENT Clinic report noted the veteran 
reported labyrinthitis with ear pressure, cracking noises, 
high-pitched ringing, and dizziness.  He stated his constant 
right ear ringing began about a month before and had 
previously been intermittent.  The diagnoses included 
eustachian tube dysfunction, tinnitus, chronic sinusitis, and 
Meniere's disease  Subsequent reports also provided diagnoses 
including eustachian tube dysfunction, tinnitus, and 
Meniere's disease.  No opinions as to etiology were provided.  

In correspondence dated in October 2002 the veteran, in 
essence, requested entitlement to service connection for a 
disability manifested by dizziness, vertigo, right ear 
"hydrodrops" or pressure, right ear tinnitus, and 
hyperacusis.  He noted that he had worn an earphone in his 
right ear during service as an air traffic controller.  In a 
statement received by VA in December 2002 the veteran 
reported that he had been treated in the emergency room at 
Kessler Air Force Base in January 1989 with severe vertigo 
and dizziness.  He asserted these symptoms were either 
related to his service-connected sinusitis or that his 
labyrinthitis/Meniere's disease began in January 1989.

VA treatment records dated in May 2004 included an assessment 
of Meniere's disease versus migraine.  It was noted there was 
no evidence of a structural neurologic cause.  A September 
2004 VA examination report noted the veteran's claims file 
was not available for review and that it was required for an 
adequate opinion.  Physical examination revealed normal 
auricles and tympanic membranes that were pearly and mobile.  
The examiner stated that the veteran had vertiginous episodes 
that sounded more like labyrinthitis than classic Meniere's 
disease and that it was unclear why he had intermittent 
tinnitus prior to the year 2002 and constant tinnitus since 
then.  It was also noted that records of pertinent medical 
studies had been submitted with the claim, but that these 
records were not available to the examiner.  The examiner 
stated it would be speculation to conclude that tinnitus and 
dizziness were related to a service-connected disability.  A 
September 2004 VA sinus examination included diagnoses of 
migraine headaches and recurrent episodes of dizziness 
unrelated to a sinus disorder.  

VA neurological disorders examination in September 2004 
included a diagnosis of migraine headaches.  The examiner 
noted that a chart review revealed that in the year 2000 the 
veteran said he had vertigo, but that later this was changed 
to migraine headaches and that in May 2004 he was diagnosed 
with migraines with vertigo.  It was noted that the disorder 
had previously been diagnosed as sinus headaches, but that it 
was now clear the headaches were migraine.  Service 
connection was established for migraine headaches in a 
September 2004 rating decision.  

VA records show the veteran refused to attend scheduled 
examinations related to his claim in May 2007.  It was noted 
that he stated he wanted a decision based upon the evidence 
previously submitted.

In correspondence dated in May 2007 the veteran complained of 
constant right ear tinnitus and stated his right ear was red 
and felt hot most days.  He stated he had hyperacusis and 
fullness that came and went weekly.  He reiterated his claim 
that his present right ear problems were due to his having 
worn an earpiece in that ear as an air traffic controller in 
service.  He stated, in essence, that he desired a decision 
on his claim based upon the evidence of record.  He 
reiterated his claims in correspondence dated in September 
2007.  

Laws, Regulations, and Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2007).  

Service connection can be granted for certain diseases, 
including organic diseases of the nervous system, if manifest 
to a degree of 10 percent or more within one year of 
separation from active service.  Where a veteran served 90 
days or more of continuous, active military service during a 
period of war and certain chronic diseases become manifest to 
a degree of 10 percent within one year from date of 
termination of service, such disease shall be presumed to 
have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).

Based upon the available evidence of record, the Board finds 
it is not demonstrated that a chronic disability manifested 
by right ear pressure, sensitivity, and tinnitus was incurred 
during active service nor that a disability developed as a 
result of any established event, injury, or disease during 
active service.  Although service medical records show the 
veteran complained of an episode of vertigo and was treated 
for otitis media in January and November 1989, there is no 
competent evidence indicating chronic right ear pressure, 
sensitivity, or tinnitus were present during active service 
and no competent evidence relating a related chronic 
disability to any incident of service.  As noted above, the 
veteran failed to report for a scheduled VA examination and 
the claim must be decided based upon the available record.  

The Board notes that the available evidence of record 
includes medical findings and opinions demonstrating a 
complex neurologic disability picture without clear opinion 
as to the existence of a present disability manifested by 
right ear pressure and sensitivity or an etiology opinion for 
findings of constant unilateral tinnitus.  It is clear, 
however, that there was no evidence of a disability 
manifested by right ear pressure, sensitivity, and tinnitus 
shown during active service or within the first post-service 
year.  Private medical records show the veteran first 
complained of right ear pressure and pain in June 2000 and 
his first report of tinnitus was in August 2002.  While an 
additional VA examination may have resolved questions as to 
present diagnoses and etiology, the veteran has refused to 
attend scheduled examinations and there is no indication that 
the required medical opinions can be provided without 
additional physical examination.  

The veteran may sincerely believe that he has a disability 
manifested by right ear pressure, sensitivity, and tinnitus 
as a result of service; however, he is not a licensed medical 
practitioner and is not competent to offer opinions on 
questions of medical causation or diagnosis.  Grottveit, 5 
Vet. App. 91; Espiritu, 2 Vet. App. 492.  Therefore, in the 
absence of competent evidence demonstrating a chronic 
disability manifested by right ear pressure, sensitivity, or 
tinnitus was incurred during service, the veteran's claim for 
service connection must be denied.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.


ORDER

Entitlement to service connection for a disability manifested 
by right ear pressure, sensitivity, and tinnitus is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


